Title: James Madison to William Jones, 26 April 1828
From: Madison, James
To: Jones, William


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                April 26. 1828.
                            
                        
                        
                        With many thanks for your attention to my late request, I inclose a letter in duplicate for our Chargé d’Affaires in London, which you will oblige me by forwarding by the two earliest
                            opportunities from your Port. The subject being interesting to our University, and dispatch as well as certainty
                            desirable, a duplicate provision for both, is resorted to. I observe that a vessel is to sail on the 1st. of May,
                            & others soon after for London, & hope this will arrive in time even for the first.
                        I pray you to be assured, my dear Sir, on the part of Mrs. Madison, as well as myself, that our feelings can
                            not fail to be alive to whatever concerns your happiness, for which you will always have our best wishes.
                        
                        
                            
                                James Madison
                            
                        
                    